DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 16 December 2019 and 19 October 2020 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, “According to an embodiment of the present invention there is provided an” should be changed to --An-- (note: the language of the Abstract should avoid using phrases 
In the Abstract, “measure an efficiency” should be changed to --determine an efficiency-- (note: efficiency cannot be measured, only determined from other measured parameters).
Appropriate correction is required.
Claim Objections
Claims 1-11 and 13-21 are objected to because of the following informalities: 
In claim 1, line 7, “measure” should be changed to --determine-- (note: “efficiency” cannot be measured, only determined from other measured parameters).
	In claim 13, line 5, “measuring” should be changed to --determining--.
	In claim 16, 4th line from bottom, “measure” should changed to --determine--.
	Claims 2-11, 14, 15, and 17-21 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 2A, prong 1 - claim 1 recite(s) “measure an efficiency of the cooling system… calculate a liquid water content of the ambient environment based on the measured efficiency of the cooling system” (note: “measure” is considered to mean determine in light of the disclosure since efficiency cannot be measured), which is a judicial exception since it is a mathematical concept (i.e., a mathematical calculation - see MPEP 2106.04(a)(2)(I)(C) stating “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the ‘mathematical concepts’ grouping” and “a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation).
Step 2A, prong 2 and Step 2B - claim 1 does not include limitations that integrate the judicial exception into a practical application and/or include additional elements that results in significantly more than the judicial exception:
-the pre-solution activity recited as “monitor one or more operational parameters” amount to mere data gathering and, thus, does not impose any meaningful limits on the judicial exception or amount to significantly more (see MPEP 2106.05 A stating “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea”);
-the additional element(s) “a cooling system comprising first and second heat exchangers, and a fluid circuit arranged to enable coolant to flow between the first and second heat exchangers” do/does not amount to significantly more or integrate the judicial exception into a practical application since it/they merely generally links the judicial exception to a technological environment - i.e., a wind turbine cooling circuit 
-the additional element of “a processor” does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception since it amounts to mere instruction to implement the judicial exception on a computer (see MPEP 2106.05(f)).
A similar analysis applies to claim 13.
A similar analysis applies to claim 16, with further indication that the recited additional elements of a tower, a nacelle, a generator, a rotor, a hub, and a plurality of blades do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely generally link the judicial exception to a technological environment, and such elements are known in the wind turbine art.
The limitations of claims 2, 9, 10, 14, and 17 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely specify the type of information used in the pre-solution activity or further specify the mathematical relationship of the judicial exception.
The limitations of claims 3, 4, 11, 15, 18, and 19 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they amount to mere data outputting / transmittal.
The limitations of claims 5-8, 20, and 21 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely further limit the technological environment to include known elements and/or structural relationships (see Wagoner Figure 2).
Accordingly, claims 1-11 and 13-21 are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “measure an efficiency of the cooling system based on the monitored one or more operational parameters” (note: the instant “measure” is considered to mean determine) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03 V). In the instant case, the disclosure does not indicate how efficiency of the cooling system is determined from one or two operational parameters in light of pg.15:ll.1-7, which requires at least three monitored parameters for determining measured heat flow Qmeas (note: measured heat flow Qmeas is disclosed as a proxy for efficiency). Insofar as Applicant deems the process described on pg.15:ll.25-33 to provide support for this limitation, it is noted that such a generic description is insufficient to establish possession of the instant calculating steps since a specific disclosure and/or examples are required to identify how the function is performed or the result is achieved (see MPEP 2163.03 V). Due to identical instances/issues, this rejection also applies to claims 13 and 16. Due to dependency, this rejection also applies to claims 2-11, 14, 15, and 17-21.

In claim 1, the limitation recited as “calculate a liquid water content of the ambient environment based on the measured efficiency of the cooling system” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03 V). In the instant case, the disclosure does not indicate how liquid water content of the ambient environment is determined from a determined efficiency of the cooling system in light of the process described on pg.15:ll.1-24 omitting any determination of efficiency (note: measured heat flow Qmeas is not efficiency). Insofar as Applicant deems the process described on pg.15:ll.25-33 to provide support for this limitation, it is noted that such a generic description is insufficient to establish possession of the instant calculating steps since a specific disclosure and/or examples are required to identify how the function is performed or the result is achieved (see MPEP 2163.03 V).  Due to identical instances, this rejection also applies to claims 13 and 16. Due to dependency, this rejection also applies to claims 2-11, 14, 15, and 17-21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glugla et al. (US 9,004,046 - hereafter referred to as Glugla).

In reference to claim 1
Glugla discloses:
An apparatus for monitoring an ambient environment of a wind turbine, the apparatus comprising:
a cooling system (i.e., engine system 100)(note: “cooling” is not structurally limiting of “system”; engine system 100 includes cooling elements 18 and 50) comprising first (i.e., ERG cooler 50) and second (i.e., charge-air cooler (CAC) 18) heat exchangers, and a fluid circuit (note: elements 18 and 50 are part of a circuit, as shown in Figure 1) arranged to enable coolant to flow between the first and second heat exchangers; and
a processor configured to: 
monitor (see step 302 in Figure 3) one or more operational parameters of the cooling system; 
measure (i.e., calculate / estimate - see step 304 in Figure 3) an efficiency of the cooling system based on the monitored one or more operational parameters; and 
calculate a liquid water content (i.e., humidity - see col.7:ll.53-55 stating “Windshield wiper speed and CAC efficiency may be used to set an ambient humidity value”) of the ambient environment based on the measured efficiency of the cooling system.

When reading the preamble in the context of the entire claim, the recitation “for monitoring an environment of a wind turbine” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney 

In reference to claim 9
Glugla discloses:
The apparatus of claim 1, wherein the operational parameters to be monitored correspond to at least one of the following: an outlet temperature (see step 302 in Figure 3) of the second heat exchanger, an inlet temperature (see step 302 in Figure 3) of the second heat exchanger, and a volume of coolant flow through the second heat exchanger.
Citations of Pertinent Art
Renschler et al. (US 2013/0177416), Battisti (US 8,200,451), Nies (US 7,677,075), Uphues et al. (US 8,738,192), and Begin-Drolet et al. (US 10,712,301) are related to foreign references cited in an IDS.
Airoldi (US 11,111,905; not available as prior art) discloses determining an efficiency factor of a cooling system of a wind turbine based on operation parameters of the cooling system (see col.3:ll.24-27). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745